RICE, J.,
Dissenting. — I am unable to concur in the view that there is prejudicial error in the failure of the trial court to find on the charge of misconduct attributed to respondent and Harry H. Parsons. The issues presented in this respect have reference to specific acts which are alleged to constitute extreme cruelty. Appellant was granted a divorce on the ground of extreme cruelty, and the failure to find in these specific instances could have no effect upon the court so far as the divorce decree is concerned.
As to the allowance of attorney fees for' services of Mr. Parsons, I think appellant is bound by the stipulation of his Counsel referred to in the principal opinion. That stipulation was entered into at the close of the trial, with full knowledge on the part of counsel of all the evidence in the case. The stipulation was to the effect that upon evidence being submitted as to the extent of the services rendered by attorneys for respondent, the court should fix the amount of attorney fees to be allowed without expert testimony as to the value thereof. Evidence of the services performed by Mr. Parsons was received without objection. In view of the situation, no question as to the propriety of allowing attorney fees to respondent with which to Compensate Mr. Parsons for the services rendered by him was submitted to the discretion of the trial court.
Neither do I think it necessary that the court make a specific finding on this issue in order to make a proper division of the community property. The statute, C. S., see. 4650, provides that where a divorce is granted for adultery or extreme cruelty, the court shall make such assignment of the community property as from all the facts of the case, and the condition of the parties, may be just. No general rule can be announced governing the division of the community property upon granting of a decree of divorce on grounds of *248adultery or extreme cruelty. The circumstances of each case must be taken into cónsideration in order to reach a just conclusion. In order to determine the circumstances and condition of the parties, the court is not Confined to its findings upon the issues presented by the pleadings. The entire record should be considered in order to obtain a full comprehension of the circumstances of the case. The considerations which finally control the action of the court in making a division of the community property should not be inconsistent with the facts found. But these considerations are much wider in scope than the findings of the ultimate facts upon issues presented by the pleadings in the divorce action. The trial court had before it and in Contemplation all the testimony introduced at the trial, showing the facts and circumstances with reference to the parties and their conduct, and the amount of the community property, as a basis upon which to reach a conclusion, as to the proper division thereof.
After a careful examination of the entire record, and a consideration of the conduct of both parties, neither of whom was entirely free from fault, I am satisfied that the trial court did not err in awarding to the respondent $50,000 out of a total community property valued in excess of $600,-000.
' I think the judgment of divorce, including the allowance of attorney fees and suit money, and the division of the community property, should be affirmed. I am in ac’eord with the conclusion reached "that the order allowing counsel fees and suit money on appeal to this court should be reversed.